 1   Shannon Seibert (State Bar No. 240317)
     (seibert@sbm.law)
 2   Joe Bautista (State Bar No. 255708)
 3
     (bautista@sbm.law)
     Nina Montoya (State Bar No. 237419)
 4   (montoya@bbm.law)
     SEIBERT • BAUTISTA • MONTOYA
 5   2100 Embarcadero, Suite 203
     Oakland, California 94606
 6
     Telephone: 510.679.1981
 7   Facsimile: 510.679.1982

 8   Attorneys for Plaintiff TAAME WELDEAB
 9   Fraser A. McAlpine (State Bar No. 248554)
     Conor J. Dale (State Bar No. 274123)
10   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
11
     San Francisco, California 94111
12
     Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
13
     E-mail: fraser.mcalpine@jacksonlewis.com
     E-mail: conor.dale@jacksonlewis.com
14
     Attorneys for Defendants
15   CEVA LOGISTICS, LLC, CEVA FREIGHT, LLC and RHONDA BATEMAN

16
                                   UNITED STATES DISTRICT COURT

17                                NORTHERN DISTRICT OF CALIFORNIA
18                                                      CASE NO.: 3:18-cv-05362-JCS
      TAAME WELDEAB,
19                                                      STIPULATION TO DISMISS ENTIRE ACTION
                     Plaintiff,                         WITH PREJUDICE
20
             vs.
21                                                      Honorable Joseph C. Spero
      CEVA LOGISTICS, LLC; CEVA
22
      FREIGHT, LLC; RHONDA BATEMAN;
23    and DOES 1 through 20, inclusive,

24                  Defendants.

25

26

27

28
                                                     1
     _________________________________________________________________________________________________

                                   Stipulation to Dismiss Entire Action with Prejudice
 1
                                  JOINT STIPULATION OF DISMISSAL
 2
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Taame Weldeab
 3
     (“Plaintiff”) and Defendants CEVA LOGISTICS, LLC, CEVA FREIGHT, LLC, and RHONDA
 4
     BATEMAN (collectively, “Defendants”), through their undersigned counsel of record, that this
 5
     action shall be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
 6
     Procedure, with each party to bear its own costs and fees.
 7
     Dated: March 12, 2019
 8

 9   On behalf of Plaintiff:                                               On behalf of all Defendants:

10   SEIBERT • BAUTISTA • MONTOYA                                          JACKSON LEWIS P.C.
11

12     /s/ Shannon Seibert                                                        /s/ Conor J. Dale
       Shannon Seibert                                                            Conor J. Dale
13

14

      Dated: 3/19/19                              S DISTRICT
15                                              TE           C
                                              TA
                                                                       O
                                         S




                                                                        U
                                        ED




                                                                         RT




16                                                       ERED
                                    UNIT




                                                    O ORD
                                             IT IS S
                                                                                R NIA




17
                                                                    pero
                                                             ph C. S
                                    NO




                                                           se
                                                  Judge Jo
                                                                               FO




18
                                     RT




                                                                           LI




                                             ER
                                         H




                                                                           A




                                                  N                        C
                                                                    F
19                                                    D IS T IC T O
                                                            R

20

21

22

23

24

25

26

27

28
                                                     2
     _________________________________________________________________________________________________

                                  Stipulation to Dismiss Entire Action with Prejudice
 1
                                               CERTIFICATION
 2
            I, Shannon Seibert, am the ECF User whose identification and password are being used to file
 3
     this Stipulation to Dismiss Entire Action with Prejudice. In compliance with Local Rule 5-1(i)(3), I
 4   attest that I have obtained concurrence in the filing of this document from each of the other
 5   signatories.
 6   Dated: March 18, 2019
 7

 8                                          By:       /s/ Shannon Seibert
                                                        Shannon Seibert
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
     _________________________________________________________________________________________________

                                  Stipulation to Dismiss Entire Action with Prejudice
 1                                         CERTIFICATE OF SERVICE

 2   I, Shannon Seibert, declare:

 3             I am over the age of eighteen, not a party to the within cause and am employed in County of

 4
     Alameda. My business address is 2100 Embarcadero, Suite 203, Oakland, California 94606.
               On March 18, 2019, I served the following documents:
 5

 6             STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE

 7   by causing the document(s) to be electronically filed with the Clerk of the Court through the

 8
     CM/ECF online system, which will send notification of the filing(s) to all registered counsel of

 9
     record.
               I declare under the penalty of perjury of the laws of the State of California that the foregoing
10
     is true and correct.
11

12   Dated: March 18, 2019

13

14
                                                                       /s/ Shannon Seibert
15                                                                       Shannon Seibert

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
     _________________________________________________________________________________________________

                                     Stipulation to Dismiss Entire Action with Prejudice
